CROCKETT, Justice
(dissenting).
I dissent. I am in accord with what is said in the main opinion except as to the conclusion drawn.” I agree with the defendant’s contentions set forth therein. I am unable to see any act or omission on the part of the defendant company or its driver which could reasonably be regarded as negligence which proximately caused plaintiff’s injury. On the contrary it seems to me that .plaintiff’s husband driving into the rear of the bus in broad daylight was the sole proximate cause of the collision. See discussion in Hillyard v. Utah By-Products Co., 1 Utah 2d 143, 263 P.2d 287.